UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1276



JIMMIE L. REAVES,

                                              Plaintiff - Appellant,

          versus


CONTRACTING     ENTERPRISE,       INCORPORATED;
APPALACHIAN POWER COMPANY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00085-jct)


Submitted:   June 13, 2007                  Decided:   June 25, 2007


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmie L. Reaves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jimmie L. Reaves appeals the district court’s dismissal

without   prejudice   of   his    civil   action   alleging    employment

discrimination under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e - 2000e-17 (2000).         In his informal

brief on appeal, Reaves failed to address the district court’s

dismissal of his action on jurisdictional grounds.            Accordingly,

Reaves has waived appellate review of the district court’s order.

See 4th Cir. R. 34(b); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999).         Accordingly, we affirm the district

court’s ruling.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -